Citation Nr: 9914639	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-22 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to 
September 1945.  

Rating action dated in January 1994 denied service connection 
for bilateral hearing loss.  A letter dated in the following 
month notified the veteran of that decision.  Because, 
however, the veteran failed to file a notice of disagreement 
with the denial, the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  Subsequently, in April 1997, the 
veteran filed a statement which the regional office (RO) 
construed as a request to reopen his claim for service 
connection for hearing loss.  

This appeal arises from a May 1997 rating action of the 
Pittsburgh, Pennsylvania RO which determined that new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for hearing loss had not been 
received.  Thereafter, the veteran perfected a timely appeal 
of this denial.  

In a VA Form 9, Appeal To Board Of Veterans' Appeals (Form 9) 
which was received at the RO in July 1997, the veteran's 
representative expressed the veteran's desire to present 
testimony at a personal hearing before a hearing officer at 
the RO.  In a second Form 9 which was received at the RO two 
weeks later in July 1997, the veteran indicated that he 
wished to appear for a personal hearing before a member of 
the Board at the RO.  In August 1997, the veteran presented 
testimony before a hearing officer at the RO.  In September 
1998, the Board remanded the veteran's case to afford the 
veteran an opportunity to present testimony before a Member 
of the Board at the RO.  However, in a statement dated in 
April 1999, the veteran declined the hearing.  The RO, 
therefore, returned the veteran's case to the Board for 
appellate review.  




FINDINGS OF FACT

1.  By a rating action dated in January 1994, the RO denied 
service connection for bilateral hearing loss.  

2.  The veteran was notified of the January 1994 decision in 
the following month.  

3.  The veteran did not express, within one year of 
notification of the January 1994 decision, disagreement with 
the denial of service connection for bilateral hearing loss.  

4.  Evidence received since the RO's January 1994 rating 
action is cumulative of evidence previously of record.  


CONCLUSIONS OF LAW

1.  The RO's January 1994 decision which denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

2.  Since the RO's January decision, new and material 
evidence has not been received; the claim for service 
connection for bilateral hearing loss is not reopened.  
38 U.S.C.A. §§ 1110, 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 
3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On VA Form 21-526, Veteran's Application For Compensation Or 
Pension (Application), the veteran asserted that he developed 
hearing loss as a result of his military occupational 
specialty which he described as flying.  The service medical 
records are negative for complaints of, treatment for, or 
findings of hearing loss.  Specifically, the enlistment 
examination, which was conducted in January 1943, reflected 
that the veteran's hearing acuity was 20/20 in both ears.  
His ears were found to be normal.  At the September 1945 
separation examination, the veteran's hearing acuity was 
determined to be 15/15 in both ears.  Again, his ears were 
found to be normal on evaluation.  Service personnel records 
indicated that the veteran's military occupational specialty 
was a flight traffic clerk.  

At a VA examination conducted in July 1984, the examiner 
specifically noted that no hearing loss was found.  
Evaluation of the veteran's ears, in particular, showed no 
gross hearing loss in ordinary conversations.  The veteran's 
canals and drums were intact.  The examiner did not diagnose 
a hearing loss, or ear, disability.  

A VA audiological evaluation completed in November 1993 
demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
55
55
LEFT
20
40
45
60
65

The veteran had speech recognition ability of 94 percent in 
his right ear and 90 percent in his left ear.  The 
audiologist noted that the veteran, in his right ear, had 
normal sensitivity for pure tones in the lower and middle 
frequencies up through 2000 Hz with moderate sensorineural 
impairment in the higher frequencies.  The audiologist 
described the veteran's speech recognition ability in his 
right ear as excellent.  Evaluation of the veteran's left ear 
showed normal sensitivity for pure tones in the low 
frequencies and "mild impairment in the middle and moderate 
impairment in the high frequencies."  The audiologist 
described the veteran's speech recognition ability in his 
left ear as mildly impaired.  

By rating action of January 1994, the RO denied service 
connection for bilateral hearing loss.  The RO determined 
that the medical evidence of record failed to demonstrate 
that the veteran had incurred a hearing loss disability as a 
result of his active military duty.  In particular, the RO 
noted that no evidence of continuity of treatment had been 
received.  The RO notified the veteran of this denial in 
February 1994.  However, the veteran did not express, within 
one year of notification of the decision, his disagreement 
with the denial.  Consequently, the January 1994 decision 
became final.  38 U.S.C.A. § 7105(c).  

At this point, it should be noted that, when new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim will be reopened, and 
the former disposition reviewed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
held that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Stanton v. Brown, 
5 Vet.App. 563, 566 (1993).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); 
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc); Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 
17, 1999) (en banc).  First, the Board must determine whether 
the evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Id.  The 
Court has explained that "new evidence" is evidence that is 
not "merely cumulative" of other evidence of record.  
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  Second, if the Board determines that the evidence is 
"new and material," it must reopen the claim and determine 
whether it is well grounded.  Winters, supra.  Third, if the 
claim is well grounded, VA must evaluate the merits of the 
claim after ensuring that the duty to assist has been 
fulfilled.  Id.  

The Court has held that VA is required to review all of the 
evidence submitted by a claimant since the last time that the 
claim was finally disallowed on any basis, not just since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet.App. 273 (1996).  Therefore, in adjudicating 
the veteran's petition to reopen his claim of service 
connection for bilateral hearing loss, the Board must 
consider all of the evidence submitted since the January 1994 
rating action, at least as to whether it constitutes new and 
material evidence.  In deciding the issue of whether 
additional evidence is new and material, the credibility of 
the evidence must be presumed.  Justus v. Principi, 
3 Vet.App. 510, 512-513 (1992).  

According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).  Furthermore, where a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and an 
organic disease of the nervous system becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

In this case, following the RO's January 1994 rating action, 
the veteran has continued to assert that he developed a 
hearing disability as a result of his in-service 
responsibilities.  See. e.g., August 1997 hearing transcript 
(1997 T.) at 2-9.  In support of the veteran's petition to 
reopen his claim of service connection, he submitted an 
in-service medical record dated in October 1944 which 
reflected notification of decoration for work for which he 
had volunteered during his active duty as well as a copy of 
an undated newspaper article which discussed the 
accomplishments of the 10th Air Force's Troop Carrier and 
Combat Cargo planes.  The article did not specifically 
mention the veteran's name.  

Furthermore, additional service medical records were received 
at the RO in October 1997.  Relevantly, a report of the 
January 1943 enlistment examination noted that the veteran 
had no physical or mental defects or diseases and that he was 
found by the examining military physician to be in good 
physical condition.  

Additionally, in September 1994, the RO received copies of 
relevant medical records.  Specifically, according to these 
medical reports, the veteran sought treatment in August 1993 
and stated, at that time, that he was "[b]ecoming more 
bothered by hearing loss."  He was referred for an audiology 
consult.  A VA audiological evaluation completed in the 
following month demonstrated right ear speech recognition of 
92 percent, left ear speech recognition of 80 percent, and 
the following pure tone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
60
50
LEFT
15
40
45
60
65

The veteran's assertions that he sustained a hearing loss 
disability as a result of his in-service responsibilities are 
cumulative of those contentions made at the time of the prior 
RO rating action in January 1994.  The October 1944 service 
record simply reflected that the veteran was going to receive 
a decoration for an unspecified assignment for which he had 
volunteered, and the undated newspaper article did not 
specifically mention the veteran's name.  Furthermore, the 
January 1943 enlistment examination record confirmed what was 
previously known at the time of the RO's January 1994 rating 
action (that no hearing impairment was specifically noted at 
the time of the veteran's enlistment examination).  

Moreover, with regard to the August and September 1993 VA 
medical records which were received at the RO in September 
1994, the Board points out that they simply demonstrate 
evidence of the veteran's complaints hearing impairment and 
an evaluation of his current hearing acuity.  They do not 
contain a medical opinion associating any current defective 
hearing to the veteran's active military duty, or to 
continued symptoms since service.  Significantly, the Court 
has specifically stated that additional evidence, which 
consists of records of post-service treatment that do not 
indicate in any way that a condition is related to service, 
is not new and material.  Cox, 5 Vet.App. at 99.  

Clearly, the additional evidence received since the RO's 
January 1994 denial tends to prove nothing more than that 
which was already proved by evidence previously of record.  
Consequently, the newly received evidence is cumulative or 
redundant of previously submitted evidence.  See 38 C.F.R. 
§ 3.156(a).  The additional evidence, therefore, cannot be 
considered new and material in light of the applicable law, 
regulations, and Court decisions, and does not provide the 
required evidentiary basis to reopen the veteran's claim of 
service connection for bilateral hearing loss.  

The Board recognizes that Hodge, supra, resulted in a change 
in the test for determining whether newly submitted evidence 
is "material."  Although the RO has not addressed this new 
standard (which merely indicates that the provisions of 
§ 3.156(a) are to be used to define "material"), the Board 
finds no prejudice to the veteran by proceeding with an 
adjudication of the question of reopening.  This is so 
because the Board has found the newly submitted evidence to 
be cumulative or redundant of previously submitted evidence.  
This standard was not changed by Hodge.  

Additionally, the Board notes that, in the January 1997 
statement which the RO construed as a petition to reopen the 
previously disallowed claim for service connection for 
bilateral hearing loss, the veteran referenced this prior 
denial and requested a statement of the case.  Thereafter, in 
the second Form 9 which was received at the RO in July 1997, 
the veteran maintained that his January 1997 statement was 
actually a request for information.  Also in the July 1997 
Form 9, the veteran appeared to assert that the RO had denied 
him his due process rights at the time of the original 
decision.  In particular, the veteran contended that the RO 
did not accord him an opportunity to submit additional 
evidence or to present testimony at a hearing.  Importantly, 
however, in the February 1994 notification of the denial of 
the claim for service connection for bilateral hearing loss, 
the RO informed the veteran that he had a right to appeal the 
decision.  Also, the RO referenced an enclosed document which 
explained both his procedural and appeal rights.  A complete 
and thorough review of the claims folder provides no evidence 
that the veteran did not receive this notification and 
enclosure.  Consequently, the Board must conclude that the 
veteran was properly notified of his procedural and appellate 
rights.  

Furthermore, the Board acknowledges that, in an August 1998 
statement, the veteran's representative requested that the 
veteran's case be remanded to the RO to accord the veteran a 
VA examination at which time the examiner would render an 
opinion as to the etiology of the veteran's hearing loss.  In 
the August 1998 statement, the representative referenced 
current medical evidence reflecting hearing loss as well as 
"the establishment of a loss of hearing during military 
service under 38 U.S.C. § 1154(b)."  Significantly, however, 
even if the Board were to assume that the veteran had 
experienced some loss of hearing acuity during his active 
military duty, the fact remains that the September 1945 
discharge examination determined that his hearing was normal.  

Furthermore, as the Board has discussed, new and material 
evidence sufficient to reopen the veteran's previously denied 
claim for service connection for bilateral hearing loss has 
not been received.  Significantly, the Board does not have 
jurisdiction to act absent the presentation of new and 
material evidence.  Butler v. Brown, 9 Vet.App. 167 (1996).  
Even consideration of whether a claim is well grounded is not 
required.  Id.  Consequently, the Board must conclude that a 
remand for a VA audiological examination is not warranted.  


ORDER

The petition to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.  


		
	THERESA M. CATINO
	Acting Member, 
	Board of Veterans' Appeals

 

